Citation Nr: 1547845	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran testified that she cannot work because of her service-connected disabilities to include sinusitis.  Because the issue of entitlement to a TDIU is part and parcel of a claim for an increased rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's sinusitis has more nearly approximated more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no higher, for sinusitis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Code 6511 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated at her October 2015 Board hearing that the grant of a 30 percent disability rating for sinusitis would satisfy her appeal as to that issue, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6511 pertains to chronic ethmoid sinusitis, which is rated according to the General Rating Formula for Sinusitis (General Rating Formula).  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  Finally, a 50 percent evaluation is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

At the October 2015 Board hearing, the Veteran credibly testified that her sinusitis symptoms included sinus headaches, sinus pain and pressure, and nasal discharge.  She further testified that she has sinusitis episodes on a weekly or monthly basis, which she treats with antibiotics.  On VA sinusitis examination in October 2010, she reported twelve non-incapacitating episodes per year of sinusitis characterized by tension headaches, pain, and purulent discharge.  The report of a May 2015 VA sinusitis examination conveys that the Veteran's current symptoms include purulent nasal discharge, sinus pain and tenderness, swollen lymph nodes, nasal congestion, excess nasal mucous, and headaches.

Resolving reasonable doubt in favor of the Veteran, after a review of all the evidence, lay and medical, the Board finds that throughout the appeal, the Veteran's sinusitis more nearly approximated more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Hart.  The Veteran credibly testified, and the VA sinusitis examinations reflect, that she has non-incapacitating episodes of sinusitis throughout the year which include sinus pain, pressure and headaches with both purulent discharge and crusting present.  These symptoms more nearly approximate the criteria for a 30 percent disability rating.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6511.


ORDER

A 30 percent disability rating for sinusitis is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran's representative explicitly raised a claim for TDIU in the October 2015 Board hearing.  The evidence suggests that she may be unemployable due, at least in part, to her service-connected sinusitis.  Specifically, at the Board hearing, she reported that she was let go from her job as a security officer due to her sinusitis and her inability to report to work.  See Board Hearing Tr. at 5.  She has also reported that her sinusitis caused problems with concentrating and focusing at work.  See October 2010 VA Examination Report.  Thus, a remand is warranted for further development and adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Obtain VA treatment records, physically or electronically, since June 2015.  Also, after obtaining the proper authorizations, obtain any outstanding private treatment records.

3.  Notify the Veteran that she may submit statements describing fully the impact her service-connected PTSD with major depressive disorder, right and left carpal tunnel syndrome, temporomandibular disorder, sinusitis, urinary tract infection, and scar status post gall bladder removal has on her ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a TDIU examination to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should opine as follows: 

(a)  Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs her ability to meet the demands of a job, either sedentary or physical.  

(b)  This should include evaluation of the limitations and restrictions imposed by her service-connected impairments on such work activities as communication, concentration, sitting, standing, walking, lifting, grasping carrying, pushing, and pulling.

5.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


